NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GERALD RODRIGUEZ,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D16-3180
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed October 11, 2017.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

              Mr. Rodriguez appeals from the judgment and sentence entered following

the revocation of probation for the 2012 count of manufacturing marijuana, for which the

trial court originally accepted his plea and withheld adjudication while he served the

probationary sentence. We affirm the revocation and the judgment and sentence that

were entered without further comment, but because the order of revocation does not
specify the conditions Rodriguez admitted violating, we remand for the entry of an order

specifying those conditions. See Huggins v. State, 216 So. 3d 785 (Fla. 2d DCA 2017).

             Affirmed; remanded with directions.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.




                                          -2-